 HOT BAGELS & DONUTSHot Bagels and Donuts of Staten Island, Inc. and Am- ders that tlboy Baking, Inc. and Bakery and Confectionery Staten IslaWorkers Union of America, Local 3, AFL-CIO and Island, NeLocal 868, an affiliate of the International Brother- the said rehood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Party to the Contract. Case 29CA -4734August 10. 1979BENJAMINSUPPLEMENTAL DECISION AND ORDER Januar 27.sued a DeciBY MEMBERS JENKINS, MURPHY. ANI TRUESI)AI.E Hot Bagelsviolated SecOn January 27, 1977, the National Labor Relations tions Act, aBoard issued its Decision and Order in the above- gustne ButJack Brentaentitled proceeding,' directing Respondent Hot Ba- on Novemgels and Donuts of Staten Island, Inc., inter alia, to tivities on b,make whole Carlos Rivera, Augustine Bultron, Carlos Union of ASaurez, Jack Brentano, and Frank Sorensen for their (1977)). Thelosses resulting from unfair labor practices committed discriminateby Respondent in violation of Section 8(a)(3) and (1) loss of pay tof the National Labor Relations Act, as amended. in F. W Thereafter, the Board's Order was enforced by the gether withUnited States Court of Appeals for the Second Cir- ance With cuit., (1962). OnAppeals forPursuant to a backpay specification and approprA- ing in full tate notice issued by the Regional Director for Region Thereafte29, a hearing was held on March 14, 1979, before Region 29Administrative Law Judge Benjamin Schlesinger for hearing in wthe purpose of determining the amount of backpay the discrimidue the discriminatees. also from AOn April 11, 1979, the Administrative Law Judge ego' and/orissued the attached Supplemental Decision. There- and severallafter, Respondent Amboy Baking, Inc.. filed excep- judgment oftions and a supporting brief. was amendiPursuant to the provisions of Section 3(b) of the Amboy kllein BrooklynNational Labor Relations Act, as amended, the Na- neither ansvtional Labor Relations Board has delegated its au- the hearing.thority in this proceeding to a three-member panel. briefs: howlThe Board has considered the record and the at- waived filinjtached Supplemental Decision in light of the excep- argument attions and brief and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.At the co~~~~ORDER ~gels had notgranted thePursuant to Section 10(c) of the National Labor ment againsRelations Act, as amended, the National Labor Rela- the dates oftions Board adopts as its Order the recommended Or- immediatelyder of the Administrative Law Judge and hereby or- addition coset forth in'227 NLRB 1597 (1977).N L RB v. Hot Bagels and Donuts of Staten Island. Inc. 77 4112, Octo- The allegatiber 13, 1977. at the hearing129he Respondents. Hot Bagels and Donuts ofnd, Inc.. and Amboy Baking. Inc.. Statenw York. shall take the action set forth incommended Order.SUPPLEMENTAL DEC(ISION1. PREIIMINARY SIAsi MINI 1S(tHILSIN1R. Administrative Law Judge: O()n1977, the National Labor Relations Board is-sion and Order in which it found, in part, thatand Donuts of Staten Island. Inc. (Hot Bagels)tion 8(a)(3) and (i) of the National Labor Rela-s amended, b discharging Carlos Rivera. Au-ron. and Carlos Suarez on November 18. 1975:no on November 21. 1975: and Frank Sorensener 25, 1975, because of their organizational ac-ehalf of the Baker, and Confectioner Workers.merica. Local 3, AFL ('IO0 (227 NLRB 1597e Board directed that Hot Bagels offer the fiveees reinstatement and make them whole for an)they may have suffered. in the manner set torthioolworrh Compin,. 90 NLRB 289 (1950). to-6-percent interest per annum thereon in accord-lsis Plumbing & Heating Co.. 138 NLRB 716October 13. 1977. the United States Court ofthe Second Circuit entered its judgment enforc-ie Board's Order.r. on March 17. 1978, the Regional Director forissued a backpay specification and notice of''hich he alleged that there was due and owing tonatees backpay not only from Hot Bagels butmhov Baking. Inc.. which he alleged is an allersuccessor of Hot Bagels and therefore jointl?I, liable to cmply with the Board order andfthe court of appeals. The backpav specificationed on June 9. 1978. On September 27. 1978.I its answer. and a hearing was held before mei. New York. on March 14. 1979. Hot Bagelswered the backpay specification nor appeared atAll parties were afforded the opportunit3to fileever, both Amboy and the General Counselgof briefs and requested that I rely on their oralthe conclusion of the hearing.11. ISSt S ANt) DIS(A'SSIONmmencement of the hearing. because Hot Ba-t filed an answer to the backpay specification. IGeneral Counsel's Motion for Summary Judg-st Hot Bagels for the period commencing withfthe discharges to the end of December 1976,before Amboy commenced doing business. Iniunsel for Amboy stipulated that the amountsthe specification. as amended at hearing bx theon that Ambo5is the alter ,.g, ot Hot Bagels ,as ithdr.san244 NLRB No. 22 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel, were accurate in all respects.' The onlydisputed issues in this proceeding are: (I) whether Amboyis the successor to Hot Bagels and, if so. whether it shouldbe responsible for paying the backpay specified by the Gen-eral Counsel; and (2) whether the former positions or sub-stantially equivalent positions of employment existed sothat the discriminatees should have been offered immediateand full reinstatement by Amboy.A. The Successorship IssueHot Begals ceased doing business during the first week ofDecember 1976, at which time it employed approximately16 cashiers, clerks, porters, salespersons, and employeeswho made and baked bagels, donuts, cookies, pies. cakes,and pastries. Hot Bagels had steadily been losing businessand money and became unable to make its monthly install-ment payments on a loan from the Community NationalBank and Trust Company of New York (herein called thebank). The bank, having secured its loan by a lien upon allof the physical assets of Hot Bagels, foreclosed, and at anauction, the bank was the successful bidder. Approximately2 weeks later, it contacted Marvin Kalkstein, Hot Bagel'spresident, to see whether he would be interested in goingback into business by entering into a lease agreement withthe bank for the assets of Hot Bagels (then owned by thebank). In that way Kalkstein, who had personally guaran-teed the loan and was fearful of losing his family home,which was further collateral for the loan, could remain inbusiness and pay off the outstanding balance on the stilldue loan. Kalkstein agreed, incorporated Amboy at the endof December 1976, and commenced doing business as Am-boy on January 3, 1977, on the premises which Hot Bagelshad vacated 3 weeks before, using the same equipmentwhich Hot Bagels had left behind.Kalkstein, the sole shareholder and president, vice pres-ident, and secretary-treasurer of Hot Bagels, who was indirect control and was personally responsible fbr its opera-tion, became the sole shareholder of Amboy, was its pres-ident, and was in direct control of and personally respon-sible for its operation. Of the approximately 16 employeesof Hot Bagels in early December 1976, at least II werehired by Amboy at its inception. Among them was JackGraziano, formerly a unit employee at Hot Bagels, who hadless seniority and apparently was less skilled then Brentano.The business conducted by Amboy was substantially thesame as, although smaller than, the business of Hot Bagels,which for a substantial period of time conducted both awholesale and retail operation. The wholesale operationwas principally devoted to the sale of bagels and dough-nuts. As business decreased during 1976, five of the six re-tail stores which Kalkstein owned, either solely or in part-nership with others, were closed or Kalkstein sold out to his2 Upon review of the record, I find that there was a 3-week hiatus betweenthe closing of Hot Bagels and the opening of Amboy. Since no work wasavailable to the discriminatees for that time period, and because the essenceof a backpay proceeding is an attempt to place the discriminatees in thesame position as if they had not been discriminated against. I conclude thatthey would not have worked for those 3 weeks. Accordingly. in my findingsof fact, I have reduced the amount of backpay due and owing and amend mygrant of summary judgment against Hot Bagels accordingly.partners. Simultaneously, the wholesale operation of HotBagels collapsed. and by the time that the bank foreclosed.Hot Bagels' business was exclusively a retail business. Am-boy, too, was solely a retail operation, continuing to bake(albeit on a smaller scale) the same kinds of bagels. pies.doughnuts. cookies, pies. cakes, and pastries as were previ-ously offered by Hot Bagels to its customers. Amboy alsosold dairy goods, a variety of meats, delicacy fish, salads,potato chips and pretzels. sodas and juices. and breads allsold by Hot Bagels before its doors were closed.The Board stated in Miami Industrial ruck.s, Inc., andBobcat of Dayt'on, Inc., 221 NLRB 1223, 1224 (1975). that:"The keystone in determining successorship is whetherthere is substantial continuity of the employing industry ...the Board looks to several factors [in this regard] .... Thesefactors include whether there is substantial continuity inoperations, location, work force, working conditions, super-vision, machinery, equipment, methods of production.product, and services." Having examined these factors. Iconclude not only that there is substantial continuity of theemploying industry but also that the operation of Amboy,as Kalkstein candidly admitted, was in early January 1977identical to that of Hot Bagels only 3 weeks before. If acustomer had entered Amboy's retail establishment onJanuary 3. 1977 ("when we reopened," testified Kalkstein).I doubt very much that he would have recognized any dillference between the operation of the store prior to the fore-closure and after Amboy commenced doing business.Amboy argues, however, that about 6 months after itbegan its business, it changed its operation: that it nolonger makes bagels from beginning to end, but buys bagelsalready preformed but not precooked; that it purchasesrather than makes its doughnuts: that it now is engaged incatering affairs: that it makes all of its salads on the prem-ises rather than buying premade salads, as Hot Bagels did:that it is now kosher; and that it now offers a greater varietyof delicacies to its customers. I do not believe that theselater changes are relevant to the issue of whether Amboyshould be bound for the obligations of Hot Bagels. which isno longer in existence. There has been a gap of time be-tween Hot Bagels and Amboy of approximately 3 weeks.and the relevant issue is whether that gap is sufficientlynarrow to be bridged, linking the obligations of Hot Bagelsto Amboy. If the obligation of the successor to assume theobligations of its predecessor is firmly established in law, asI believe it is, a successor delicatessen is no less obligated asa successor merely because it later sells Heinz productsrather than Del Monte. The successorship relationship doesnot rise or tall on the critical analysis of whether a salami iskosher or Genoese. Fundamentally, Amboy was and is adelicatessen, specializing in donuts and bagels; that is ex-actly the same business as Hot Bagels conducted. Since I 11of 16 former employees of Hot Bagels were rehired by Am-boy, there is a substantial continuity of employees and theSupreme Court's and the Board's successorship concept hasclearly been satisfied. N.L.R.B. v. William J. Burns. TheInternational Detective Agency, Inc., 406 U.S. 272 (1972):TKB International Corporation r/a Hendricks-Miller Tpo-graphic Company, 240 NLRB 1082 (1979).Having found that Amboy is a successor to Hot Bagels.the question is whether it ought to be held responsible forthe obligations of Hot Bagels under the Board's prior deci-130 HOT BAGELS & DONUTSsion. The normal rule is that a successor, who purchases theproperty of another with the knowledge of the existence ofa violation of the Act, is responsible to assume the obliga-tions of its predecessor or transferor. Golden State BottlingCompany, Inc.. formerly Pepsi-Cola Bottling Compan' ofSacramento v. N.L.R.B.. 414 U.S. 168 (1973); Perma VinrlCorporation, Dade Plastics Co. and United States Pipe andFoundry Company, 164 NLRB 968 (1967). Amboy arguesthat, because it did not purchase the assets of Hot Bagels, itshould not be found to have assumed the backpay obliga-tions and responsibilities of Hot Bagels. The argument hasno merit. The finding of a successor relationship is notgrounded upon a purchase per se. See, for example,N.L.R.B. v. Burns International, etc., supra, MerchantsHome Delivery Services, Incorporated. 230 NLRB 290(1977). In any event, Hot Bagels owned and had continuinguse of its equipment, which was security for an outstandingloan to the bank. After the bank foreclosed, the bank thenowned the equipment; however, by reason of the leasebackof the equipment, Amboy had full use of the equipment andmerely paid as rental, installments to pay the outstandingloan balance. The bank agreed that, upon Amboy's pay-ment of the entire amount of the loan, the equipment wouldrevert to Amboy's ownership. As a result. when Amboystarted its business, it essentially assumed the very obliga-tion that was formally Hot Bagels', with the resulting own-ership of Hot Bagels' machinery and equipment, free andclear. Admittedly, there is a distinction between leasingequipment and owning it, however secured. However, inthis case, it is a distinction without a difference, especiallyfor the purposes of determining a successor relationship. Iconclude that Amboy is bound by the provisions of theBoard's Order and the court's judgment and that it is re-sponsible for the backpay due and owing to the discrimi-natees.B. The Right To ReinstatementAlthough I have held that the later change of Amboy'soperations is not relevant to the issue of its successorshipstatus, it becomes relevant to the issue of whether thechanges of the operations of Amboy were such that the jobsformerly held by the discriminatees, or even substantiallyequivalent positions, no longer existed. If they did not. Am-boy is not responsible for offering reinstatement to the dis-criminatees. At the close of the hearing General Counselconceded that, because Amboy's bagel production was sominimal that it could be handled solely by Kalkstein, theformer positions of Bultron, a kettleman, and Rivera, solelya bagel baker, no longer existed nor was there similarlysubstantial employment available for them. However, Am-boy employed persons who performed the services of por-ters; that was Suarez' job. Amboy continued to makedoughnuts; Sorensen was an accomplished drier and fin-isher. Brentano was skilled in all of the jobs at Hot Bagelsand clearly could have filled any of Amboy's employmentpositions, had they been offered. Further, Brentano was ahighly skilled bagel and doughnut baker, which is exactlywhat Jack Graziano was hired to do. Graziano remained inthe employment of Amboy until the beginning of 1978 asan all-round employees who had a special knowledge ofdoughnut baking. Therefore, Amboy was clearly requiredto offer reinstatement to Suarez, Sorensen (until only Feb-ruary 1978), and Brentano, and its liability to them contin-ues.On the basis of the foregoing rulings and the entire rec-ord. and my observation of the demeanor of the witnesses, Imake the following:FINDINGS OF FACT AND CON(II.'SI(ONS OF LAW1. The backpay periods involved are as follows:Carlos RiveraCarlos SuarezAugustine BultronJack BrentanoFrank Sorensen11/18/75 -12/31/7611/18/75 12/31/7811/18/75-12/31/7611/21/75 12/31/7811/25/75 2/782. The measure of gross pay which would have beenearned by each discriminatee is his weekly rate of pa,, as setforth below computed on a calendar quarterly basis:Carlos Rivera $150Carlos Suarez 150Augustine Bultron 150Jack Brentano 330Frank Sorenson 1963. On the basis of the foregoing, and the concessions ofthe Regional Director in the backpay specification ith re-gard to the interim earnings of each discriminatee. I con-clude that the obligation to make the discriminatees wholein accordance with the Board's Order shall be fulfilled hpaying them the amount set forth in the recommended Or-der attached as Appendix.4. Amboy Baking, Inc., which commenced doing busi-ness on January 3. 1977. is the successor of Hot Bagels andDonuts of Staten Island, Inc., and is responsible in full forthe amount of backpay due and owing hereunder. Hot Ba-gels and Donuts of Staten Island, Inc., is responsiblejointlwith Amhboy Baking, Inc.. for that portion of the hackpaNperiod ending with the tenth week of the fourth quarter of1976.On the basis of the foregoing findings and conclusions. Imake the following recommended:ORDER3Hot Bagels and Donuts of Staten Island, Inc.. and Am-boy Baking, Inc.. and their officers, agents, successors. andassigns, shall jointly and severally pay and be responsiblefor backpay to Carlos Rivera in the sum of $8,135.12. Au-gustine Bultron in the sum of $8,250. Carlos Suarez in thesum of $7.286.75, Jack Brentano in the sum of $11,566.92.and Frank Sorensen in the sum of $199.21: and AmbovBaking. Inc.. and its officers, agents. successors. and assigns,shall also pay and be responsible for backpay to CarlosSuarez in the additional sum of $13.836, and Jack Brentanoin the additional sum of $14,516.98. with interest on allsums of 6 percent per annum in accordance with IstvPlumbing & Heating Co.. 138 NLRB 716 (1962), less FICAand state. local, and Federal income taxes which are re-quired to be deducted.In the event no exceptions are filed as provided by Sec. 10246 oi theRules and Regulations of the National Labor Relations Board. he findings.conclusions, and recommended Order herein shall. as provided in Sec 102 48of the Rules and Regulations. be adopted h the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for ail purposes.131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarlos Rivera:Calendar Quarter1975- 4Q (6 wks.)1976- 1Q2Q3Q4Q (10 wks.)Augustine Bultron:1975- 4Q (6 wks.)1976- 1Q2Q3Q4Q (10 wks.)APPENDIXGross Backpay$ 9001,9501,9501,950,500$ 9001,9501,9501,9501,500Earnings Interim$ 75.5339.5300000000Backpay Net$ 824.47910.651,950.001,950.001,500.00$ 8,135.12$ 900.001,950.001,950.001,950.001,500.00$ 8,250.00Carlos Suarez:1975- 4Q (6 wks.)1976- 1Q2Q3Q4Q (10 wks.)1977- 1Q2Q3Q4Q1978- 1Q2Q3Q4Q$ 9001,9501,9501,9501,5001,9501,9501,9501,9501,9501,9501,9501,950$ 458.70000404.55976.62887.38000000$ 441.301,950.001,950.001,950.001,095.45973.381,062.621,950.001,950.001,950.001,950.001,950.001,950.00$21,122.75Jack Brentano:1975- 4Q (6 wks.)1Q2Q3Q4Q (10 wks.)1977- 1Q2Q3Q4Q$1,6504,2904,2904,2903,300$ 4,2904,2904,2904,290$ 345.21712.432,668.111,395.751,131.58$ 2,589.262,646.762,100.002,100.00$ 1,304.793,577.571,621.892,894.252,168.42$ 1,700.741,643.242,190.002,190.001978- 1Q2Q3Q4Q1,515.001,690.001,850.001,738.00$26,083.904,2904,2904,2904,2902,775.002,600.002,440.002,552.00132